Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 10/17/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention. 
Examiner further notes Applicant’s argument based on “other” related products do not apply to the instant application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-4,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 20220003964). 

    PNG
    media_image1.png
    555
    460
    media_image1.png
    Greyscale

Regarding claim 1, Xie teaches (Fig. 6, Tables 3a,9) An optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth and seventh lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein:
the second lens element has negative refracting power;
a periphery region of the object-side surface of the third lens element is concave;
the fourth lens element has negative refracting power;
an optical axis region of the object-side surface of the sixth lens element is convex;
an optical axis region of the object-side surface of the seventh lens element is convex; and
lens elements of the optical imaging lens consist of the seven lens elements described above; and
a thickness of the fifth lens element along the optical axis is represented by T5, an image height of the optical imaging lens is represented by ImgH, a f-number of the optical imaging lens is represented by Fno, a distance from the image-side surface of the fifth lens element to the object-side surface of the sixth lens element along the optical axis is represented by G56, a thickness of the sixth lens element along the optical axis is represented by T6, and the optical imaging lens satisfies the inequalities:
(T5+ImgH)/Fno≥ (4.709/1.8) mm and T5/(G56+T6)≥1.400 (0.709/0.393).

	Xie does not teach (T5+ImgH)/Fno≥3.200 mm.
Absent any showing of criticality and/or unpredictability, having (T5+ImgH)/Fno≥3.200 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling up the optical imaging lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie by having (T5+ImgH)/Fno≥3.200 mm for the purposes of having desired size.
 
Regarding claim 2, Xie further teaches The optical imaging lens according to claim 1, wherein a thickness of the second lens element along the optical axis is represented by T2, a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23, a thickness of the third lens element along the optical axis is represented by T3, a thickness of the first lens element along the optical axis is represented by T1, and T2, G23, T3 and T1 satisfy the inequality:
(T2+G23+T3)/T1≤2.400 (0.596/0.485).

Regarding claim 3, Xie further teaches The optical imaging lens according to claim 1, wherein a sum of six air gaps from the first lens element to the seventh lens element along the optical axis is represented by AAG, a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45, and AAG, G45 and T5 satisfy the inequality:
AAG/(G45+T5)≤2.100 (as seen in Fig. 6).

Regarding claim 4, Xie further teaches The optical imaging lens according to claim 1, wherein a thickness of the first lens element along the optical axis is represented by T1, a distance from the image-side surface of the seventh lens element to an image plane along the optical axis is represented by BFL, a thickness of the third lens element along the optical axis is represented by T3, a distance from the image-side surface of the third lens element to the object-side surface of the fourth lens element along the optical axis is represented by G34, and T1, BFL, T3 and G34 satisfy the inequality:
(T1+BFL)/(T3+G34)≥2.800 (as seen in Fig. 6).

Regarding claim 7, Xie further teaches The optical imaging lens according to claim 1, wherein a thickness of the seventh lens element along the optical axis is represented by T7, a distance from the image-side surface of the seventh lens element to an image plane along the optical axis is represented by BFL, a thickness of the first lens element along the optical axis is represented by T1, a distance from the image-side surface of the first lens element to the object-side surface of the second lens element along the optical axis is represented by G12, and T7, BFL, T1 and G12 satisfy the inequality:
(T7+BFL)/(T1+G12)≥1.400 (1.687/0.7).

Claim(s) 1,5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20190025551). 

    PNG
    media_image2.png
    467
    335
    media_image2.png
    Greyscale

Regarding claim 1, Kuo teaches (Fig. 13, Table 13) An optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth and seventh lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein:
the second lens element has negative refracting power;
a periphery region of the object-side surface of the third lens element is concave;
the fourth lens element has negative refracting power;
an optical axis region of the object-side surface of the sixth lens element is convex;
an optical axis region of the object-side surface of the seventh lens element is convex; and
lens elements of the optical imaging lens consist of the seven lens elements described above; and
a thickness of the fifth lens element along the optical axis is represented by T5, an image height of the optical imaging lens is represented by ImgH, a f-number of the optical imaging lens is represented by Fno, a distance from the image-side surface of the fifth lens element to the object-side surface of the sixth lens element along the optical axis is represented by G56, a thickness of the sixth lens element along the optical axis is represented by T6, and the optical imaging lens satisfies the inequalities:
(T5+ImgH)/Fno≥ (4.978/1.6) mm and T5/(G56+T6)≥1.400 (0.578/0.313).

	Kuo does not teach (T5+ImgH)/Fno≥3.200 mm.
Absent any showing of criticality and/or unpredictability, having (T5+ImgH)/Fno≥3.200 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling up the optical imaging lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having (T5+ImgH)/Fno≥3.200 mm for the purposes of having desired size.
 
Regarding claim 5, Kuo further teaches The optical imaging lens according to claim 1, wherein a distance from the object-side surface of the first lens element to the image-side surface of the seventh lens element along the optical axis is represented by TL, a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23, a distance from the image-side surface of the sixth lens element to the object-side surface of the seventh lens element along the optical axis is represented by G67, and TL, G23 and G37 satisfy the inequality:
TL/(G23+G67)≤5.800 (4.6/1.103).

Regarding claim 6, Kuo further teaches The optical imaging lens according to claim 1, wherein a thickness of the first lens element along the optical axis is represented by T1, a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23, a thickness of the fourth lens element along the optical axis is represented by T4, and T1, G23 and T4 satisfy the inequality:
(T1+G23)/T4≥2.700 (0.996/0.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234